Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 24 September 2021.  In view of Applicant’s “Remarks”, it has been stated that, “Applicant acknowledges the construction of “logic configured to,” as recited in Claims 1, 3, and 5-8, as a means-plus-function limitation”, thus, clarifying claim interpretation for the aforementioned claims.  Examiner maintains the applied Double Patenting rejection in view of Applicant’s unpersuasive argument, as the nonstatutory double patenting rejection remains appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim, as discussed within the updated rationale of the rejection below.  Claims 1-15 & 17-21 remain pending in this application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-15 & 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,223,379. Although the claims at issue are not identical, they are not patentably distinct from each other for the following:

Claim #1 of this Application 
Claim #1 of Patent #10,223,379
1. A system, comprising:
1. A system, comprising: 
at least one processor; and
at least one processor; and

logic integrated with and/or executable by the at least one processor, the logic being configured to:
logic integrated with and/or executable by the at least one processor, the logic being configured to:

receive a request to process data stored in one or more index records in a keyed index of a database;
receive a request to process data stored in one or more index records in a keyed index of a database;

determine an active key range for the one or more index records,
determine an active key range for the one or more index records,

wherein the active key range is determined based on at least one of: a type of the one or more index records, a horizontal pointer to a next index record, and a low key value for each index record; and
wherein the active key range is determined based on at least one of: a type of the one or more index records, a horizontal pointer to a next index record, and a low key value for each index record;


send the active key range; and

group the one or more index records into a number of groups for parallel processing thereof.
group the one or more index records into a number of groups for parallel processing thereof; and

wherein the logic configured to group the one or more index records into the number of 


As displayed within the table above, the current application does not incorporate the limitations to “...send the active key range”, and “wherein the logic configured to group the one or more index records into the number of groups is further configured to ensure that each group of the number of groups has within ±10% of an amount of data as any other group of the number of groups” within at least its independent claim language, but they can be found within the patented claim language of Patent No.10,223,379, which had been amended with cancelled claim content found within dependent Claims 5, 6, 11 & 20 of the patented claims.  The current Application No. 16/246251 includes nearly identical dependent Claims 2-4, 7, 8, 10, 12-15, 18 & 19 which corresponding to Claims 2-4, 7, 8, 10, 12-16, 18 & 19 of the patented application, respectively.  The compared claim sets also differ by newly amended dependent Claim 21, found within this application, providing further emphasis that the claims are not identical, and are not patentably distinct from each other.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, 13-15, 17, 18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pace et al (US Patent No. 7158999B2; Pace hereinafter) in view of Graefe et al (USPG Pub No. 20100281013A1; Graefe hereinafter).
	
As for Claim 1, Pace teaches, A system, comprising: 
at least one processor; and logic integrated with and/or executable by the at least one processor (see col. 1, lines 18-29; e.g., the reference of Pace teaches of utilizing enterprise system environments that comprise at least one processing device along with a plurality of storage devices.  Applicant’s Abstract mentions “MVS mainframe computer systems” employing one or more of a catalog environment, where one or more computer systems have at least a processor for the execution of instructions), the logic being configured to: 
		receive a request to process data stored in one or more index records in a keyed index of a database (see col. 8, lines 14-28; e.g., the reference of Pace teaches of an embodiment where request to re-org and/or repair index components of an index catalog can be received while “open” by clearing out internal components of existing 
group the one or more index records into a number of groups for parallel processing thereof (see col. 2, lines 24-30; e.g., the logic of Pace teaches of concurrently accessing and repairing sets of index records along with performing a re-org backup.  Column 8, lines 8-28 teaches of minimizing Catalog Management  downtime by performing a BCS re-org or repair while open, which exemplifies the processing of index records in a parallelized fashion, giving components the appearance of being freshly defined.  Furthermore, column 9, lines 17-27 provide teachings into the process of performing a re’org function for data records, which includes grouping records and their components. The one or more of an index group will be in physical order and the data component “Control Interval (Cis)” in logical order up to a point where an error is detected, for example). 	The reference of Pace does not appear to explicitly recite the limitation to, "determine an active key range for the one or more index records, wherein the active key range is determined based on at least one of: a type of the one or more index records, a horizontal pointer to a next index record, and a low key value for each index record”.

The references of Pace and Graefe are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of active key ranges within indexes of a database, as taught by Graefe, with the method of Pace in order to provide an adaptive, incremental and efficient method for indexes, allowing indexes to adapt more quickly to new data and to new query patterns and enabling better query performance, both in memory and on block-access storage. 
As for Claim 2, Pace teaches, wherein the database adheres to virtual storage access method (VSAM) and wherein the keyed index is a key sequence data set (KSDS) (see col. 10, lines 6-15; e.g., utilizing standard VSAM processing for a KSDS index of data records). 
As for Claim 7, Pace teaches of utilizing data storage systems that employ ICF catalogs for managing and using data sets.
The reference of Pace does not appear to recite the limitation of, “wherein the logic is further configured to sequentially read the one or more index records by requesting an index record corresponding to a low key from the active key range”.
Graefe teaches, “wherein the logic is further configured to sequentially read the one or more index records by requesting an index record corresponding to a low key from the active key range” (see pp. [0027-0028]; e.g., determining key ranges for one or more of a plurality of index records within a database.  Each Index Record containing two endpoints (beginning and ending points), equivalent to Applicant's teaching of index records having a low and high key.  Figure 3 and paragraphs [0027-0028] provide teachings for sequentially reading records within one or more partitions based on key ranges).
The references of Pace and Graefe are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art 
As for Claim 8, Pace teaches, wherein the logic is further configured to parallel process the groups of index records (see col. 2, lines 24-30; col. 15, lines 66-67; col. 16, lines 1-6; e.g., the logic of Pace teaches of concurrently accessing and repairing sets of index records along with performing a re-org backup.  “Concurrency” is a term synonymous with the terms “parallel” and “synchronized”.  Furthermore, column 9, lines 3-51 provide teachings into the process of performing a re’org function for data records, which includes grouping records and their components). 
Claims 9 & 10 amount to a computer program product comprising instructions that, when executed by one or more processors, performs the system of Claims 1 & 2, respectively.  Accordingly, Claims 9 & 10 are rejected for substantially the same reasons as presented above for Claims 1 & 2, and based on the references’ disclosure of the necessary supporting hardware and software (Pace: see col. 3, lines 4-18; col. 5, lines 21-60; e.g., method for implementation integrating hardware and software components).


The reference of Pace does not appear to recite the limitation of, “wherein the active key range is determined based on at least one of: a type of the one or more index records, a horizontal pointer to a next index record, and a low key value for each index record”.
Graefe teaches, “wherein the active key range is determined based on at least one of: a type of the one or more index records, a horizontal pointer to a next index record, and a low key value for each index record” (see pp. [0017-0018], [0030]; e.g., determining key ranges for one or more of a plurality of index records within a database, including active key ranges, as discussed within cited paragraph [0030].  Paragraph [0034] provides further elaboration into finding a record having a particular key value by comparing key values at each node visited with the key value sought, utilizing at least “pointers” stored with each node of a “B-tree index structure” pointing to a particular data record for the key value sought, continuing to read on Applicant’s claimed limitation.  Paragraph [0061] provides an example of receiving a query pointing from one column of a record to another, resulting in the merging of active key ranges for the further refining of data, considered equivalent to Applicant’s teaching of a pointer to the next index record). 
The references of Pace and Graefe are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination 

As for Claim 13, Pace teaches of utilizing data storage systems that employ ICF catalogs for managing and using data sets.
The reference of Pace does not appear to recite the limitation of, “wherein the program code is further readable and/or executable by the at least one processor to send the active key range”.
Graefe teaches, “wherein the program code is further readable and/or executable by the at least one processor to send the active key range” (see pp. [0047]; e.g., Graefe's teaching of returning a query result comprising identified key ranges that satisfy a query predicate is considered equivalent to Applicant's claimed limitation of sending the active key range according to Applicant’s Disclosure at paragraph [0067].  Paragraph [0061] of Graefe teaches of merging active key ranges in order to refine data within a data index that has received one or more of a plurality of data queries).
The references of Pace and Graefe are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination 
As for Claim 14, Pace teaches of utilizing data storage systems that employ ICF catalogs for managing and using data sets.
The reference of Pace does not appear to recite the limitation of, “wherein the program code is further readable and/or executable by the at least one processor to record a low key value for each group for future reference to a computer readable storage medium”.
Graefe teaches, “wherein the program code is further readable and/or executable by the at least one processor to record a low key value for each group for future reference to a computer readable storage medium” (see Fig. 3; see pp. [0029], [0034]; e.g., recording a particular key value in conjunction with the pointers stored with each node in order to indicate paths taken.  As illustrated within Figure 3 and further discussed within paragraph [0029] is the creation of two partitions in which the lower bound, equivalent to Applicant’s “low key value”, is identified based on a first and second issued query and their respective results.  Paragraph [0072] provides an example into the storage of “non-logged” information, for example, being backed up on “some backup media”).


Claim 15 amounts to a computer program product comprising instructions that, when executed by one or more processors, performs the system of Claim 7.  Accordingly, Claim 15 is rejected for substantially the same reasons as presented above for Claim 7, and based on the references’ disclosure of the necessary supporting hardware and software (Pace: see col. 3, lines 4-18; col. 5, lines 21-60; e.g., method for implementation integrating hardware and software components).

Claims 17 & 18 amount to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 1 & 2, respectively.  Accordingly, Claims 17 & 18 are rejected for substantially the same reasons as presented above for Claims 1 & 2, and based on the references’ disclosure see col. 3, lines 4-18; col. 5, lines 21-60; e.g., method for implementation integrating hardware and software components).

	As for Claim 21, Pace teaches, “wherein the request comprises: an initiating entity identifier, a time/date stamp, and/or an identification of data that is stored to the one or more index records in the database” (see col. 11, lines 46-67; col. 12, lines 1-17; e.g., As stated within precious citation of column 8, lines 14-28, request to re-org and/or repair index components of an index catalog can be received to freshly define descriptive records within at least a “VSAM Volume Data Set (VVDS)”, as all records can be obtained within ascending key sequence, reading on Applicant’s “keyed index of a database”. Column 11, lines 46-67 through column 12, lines 1-17 teach that at least a “timestamp” can be utilized when satisfying requests for reorganization and/or repair within at least Basic Catalog Structure (BCS) of an ICF catalog for one or more of a volume of records.  The process teaches of reading data and index component VVR records of the BCS to obtain the latest BCS refresh timestamp, for the further comparison of identifiers which enables of a repair/re-org.).

	

Claims 3, 4, 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pace et al (US Patent No. 7158999B2; Pace hereinafter) in view of Graefe et al (USPG Pub No. 20100281013A1; Graefe hereinafter) further in view of McMonagle et al (USPG Pub No. 20050216409A1; McMonagle hereinafter).

As for Claim 3, the reference of Pace teaches of utilizing data storage systems that employ ICF catalogs for managing and using data sets, and the reference of Graefe teaches of the determination of active key ranges within indexes of a database.
The references of Pace and Graefe are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of active key ranges within indexes of a database, as taught by Graefe, with the method of Pace in order to provide an adaptive, incremental and efficient method for indexes, allowing indexes to adapt more quickly to new data and to new query patterns and enables better query performance, both in memory and on block-access storage. (Graefe; [0018]) 
The references of Pace and Graefe do not appear to explicitly recite the limitation of, “wherein the logic is further configured to determine the type of the one or more index records based on a Return Code (RC) value”.
McMonagle teaches, “wherein the logic is further configured to determine the type of the one or more index records based on a Return Code (RC) value” (see Fig. 4 (414); see pp. [0049], [0057]; e.g., the reference of McMonagle teaches of index records incorporating a return code that determines the type of the one or more index records.  The illustration of Figure 4 is of an index record that comprises a plurality of parts, such as "header record", “index definition record", and “index detail record” comprising an 
The combined references of Pace, Graefe and McMonagle are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of index record types based on return codes, as taught by McMonagle, with the methods of Graefe and Pace in order to eliminate the physical shipment of checks between depository and paying banks, to speed reconciliation, and to reduce on-site image archiving storage needs of banks (McMonagle; [0006]) 

As for Claim 4, the reference of Pace teaches of utilizing data storage systems that employ ICF catalogs for managing and using data sets, and the reference of Graefe teaches of the determination of active key ranges within indexes of a database.
Pace and Graefe do not appear to recite the limitation of, “wherein a first particular return code (RC) value indicates a Sequence Set (SS) record, and wherein a second particular RC value indicates an index set record”.
McMonagle teaches, “wherein a first particular return code (RC) value indicates a Sequence Set (SS) record, and wherein a second particular RC value indicates an index set record” (see Fig. 4 (414); see pp. [0049], [0057]; e.g., the reference of McMonagle teaches of index records incorporating a return code that determines the type of the one or more index records.  The illustration of Figure 4 is of an index record that comprises a plurality of parts, such as "header record", “index definition record", 
The combined references of Pace, Graefe and McMonagle are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of index record types based on return codes, as taught by McMonagle, with the methods of Graefe and Pace in order to eliminate the physical shipment of checks between depository and paying banks, to speed reconciliation, and to reduce on-site image archiving storage needs of banks (McMonagle; [0006]) 

Claim 12 amount to a computer program product comprising instructions that, when executed by one or more processors, performs the system of Claims 3 & 4, respectively.  Accordingly, Claim 12 is rejected for substantially the same reasons as presented above for Claims 3 & 4, and based on the references’ disclosure of the necessary supporting hardware and software (Pace: see col. 3, lines 4-18; col. 5, lines 21-60; e.g., method for implementation integrating hardware and software components).

As for Claim 19, the reference of Pace teaches of utilizing data storage systems that employ ICF catalogs for managing and using data sets, and the reference of Graefe 
The references of Pace and Graefe do not appear to recite the limitation of, "determining the type of the one or more index records based on a Return Code (RC) value, wherein a first particular return code (RC) value indicates a Sequence Set (SS) record, and wherein a second particular RC value indicates an index set record”
McMonagle teaches, "determining the type of the one or more index records based on a Return Code (RC) value, wherein a first particular return code (RC) value indicates a Sequence Set (SS) record, and wherein a second particular RC value indicates an index set record” (see Fig. 4 (414); see pp. [0049], [0057]; e.g., the reference of McMonagle teaches of index records incorporating a return code that determines the type of the one or more index records.  The illustration of Figure 4 is of an index record that comprises a plurality of parts, such as "header record", “index definition record", and “index detail record” comprising an “xref return code” section that helps to define a record type and provide an image status record for use by a storage system.  The Index definition record, which works along with the return code section, provides a definition of the record type, record length and further definition s which relate to specific index data contained in the index record). 
The combined references of Pace, Graefe and McMonagle are considered analogous art for being within the same field of endeavor, which is relational database 



Claims 5, 6 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pace et al (US Patent No. 7158999B2; Pace hereinafter) in view of Graefe et al (USPG Pub No. 20100281013A1; Graefe hereinafter) further in view of Burnley et al (US Patent No. 6782350B1; Burnley hereinafter).


As for Claim 5, Pace teaches of utilizing data storage systems that employ ICF catalogs for managing and using data sets.
The reference of Pace does not appear to recite the limitation of, “wherein the logic is further configured to send the active key range”.
Graefe teaches, “wherein the logic is further configured to send the active key range” (see pp. [0047]; e.g., Graefe's teaching of returning a query result comprising identified key ranges that satisfy a query predicate is considered equivalent to Applicant's claimed limitation of sending the active key range according to Applicant’s Disclosure at paragraph [0067].  Paragraph [0061] of Graefe teaches of merging active 
The references of Pace and Graefe are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of active key ranges within indexes of a database, as taught by Graefe, with the method of Pace in order to provide an adaptive, incremental and efficient method for indexes, allowing indexes to adapt more quickly to new data and to new query patterns and enables better query performance, both in memory and on block-access storage. (Graefe; [0018])
The references of Pace and Graefe do not appear to explicitly recite the limitation of, “wherein the logic configured to group the one or more index records into the number of groups is further configured to ensure that each group of the number of groups has within ±10% of an amount of data as any other group of the number of groups”.
The reference of Burnley recites the limitation of, “wherein the logic configured to group the one or more index records into the number of groups is further configured to ensure that each group of the number of groups has within ±10% of an amount of data as any other group of the number of groups” (see col. 25, lines 1-12, 33-67; col. 26, lines 1-3; e.g., the reference of Burnley serves as an enhancement to the combined teachings of Pace and Graefe, and provides configurable threshold parameters for one or more of a plurality of records being stored in one or more of a plurality of tables, such The record that this ID indexes provides the configurable threshold parameters for the ID's exception. In some embodiments, these parameters include a size operator (e.g., greater than, or less than), a threshold value (e.g., 10%), and the number of times that the threshold value needs to be crossed before specifying an exception”, reading on Applicant’s claimed limitation, as a threshold value, along with a “size operator” and other metrics, is used for distinguishing and storing records within one or more of a plurality of resources by at least a “resource_Type_ID” or “Resource_Threshold_ID”, considered equivalent to Applicant’s “each group of the number of groups” ).
The references of Pace, Graefe and Burnley are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data and managing resources.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management of one or more of a plurality of resources comprising index records using configurable threshold parameters, as taught by Burnley, with the methods of Graefe and Pace because there is a need for a system that filters and analyzes such data, in order to provide a better understanding of the resources employed by the computers and the usage of these resources (Burnley; col. 1, lines 25-31)


The reference of Pace does not appear to explicitly recite the limitations of, “wherein the logic is further configured to record a low key value for each group for future reference to a computer readable storage medium” and “wherein the logic configured to group the one or more index records into the number of groups is further configured to ensure that each group of the number of groups has within ±10% of an amount of index records as any other group of the number of groups”.
The reference of Graefe recites the limitation of“wherein the logic is further configured to record a low key value for each group for future reference to a computer readable storage medium” (see Fig. 3; see pp. [0029], [0034]; e.g., recording a particular key value in conjunction with the pointers stored with each node in order to indicate paths taken.  As illustrated within Figure 3 and further discussed within paragraph [0029] is the creation of two partitions in which the lower bound, equivalent to Applicant’s “low key value”, is identified based on a first and second issued query and their respective results.  Paragraph [0072] provides an example into the storage of “non-logged” information, for example, being backed up on “some backup media”).
The references of Pace and Graefe are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of active key ranges within indexes of a database, as taught by Graefe, with the method 
The references of Pace and Graefe do not appear to explicitly recite the limitation of, “wherein the logic configured to group the one or more index records into the number of groups is further configured to ensure that each group of the number of groups has within ±10% of an amount of index records as any other group of the number of groups”.
The reference of Burnley recites the limitation of, “wherein the logic configured to group the one or more index records into the number of groups is further configured to ensure that each group of the number of groups has within ±10% of an amount of index records as any other group of the number of groups” (see col. 25, lines 1-12, 33-67; col. 26, lines 1-3; e.g., the reference of Burnley serves as an enhancement to the combined teachings of Pace and Graefe, and provides configurable threshold parameters for one or more of a plurality of records being stored in one or more of a plurality of tables, such as a “hardware table” or “exception table”, which specifies a record in a “resource threshold table”. As stated, “...The record that this ID indexes provides the configurable threshold parameters for the ID's exception. In some embodiments, these parameters include a size operator (e.g., greater than, or less than), a threshold value (e.g., 10%), and the number of times that the threshold value needs to be crossed before specifying an exception”, reading on Applicant’s claimed limitation, as a threshold value, along with 
The references of Pace, Graefe and Burnley are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data and managing resources.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management of one or more of a plurality of resources comprising index records using configurable threshold parameters, as taught by Burnley, with the methods of Graefe and Pace because there is a need for a system that filters and analyzes such data, in order to provide a better understanding of the resources employed by the computers and the usage of these resources (Burnley; col. 1, lines 25-31) 

As for Claim 20, Pace teaches of utilizing data storage systems that employ ICF catalogs for managing and using data sets, including, 
“processing in parallel the groups of index records” (see col. 2, lines 24-30; col. 15, lines 66-67; col. 16, lines 1-6; e.g., the logic of Pace teaches of concurrently accessing and repairing sets of index records along with performing a re-org backup.  Concurrency is synonymous with the terms parallel and synchronized.  Furthermore, 
The reference of Pace does not appear to recite the limitation of, “sequentially reading the one or more index records by requesting an index record corresponding to the low key value from the active key range” and “ensuring that each group of the number of groups has within ±10% of an amount of data as all other groups of the number of groups”.
Graefe teaches, “sequentially reading the one or more index records by requesting an index record corresponding to the low key value from the active key range” (see pp. [0027-0028]; e.g., determining key ranges for one or more of a plurality of index records within a database.  Each Index Record containing two endpoints (beginning and ending points), equivalent to Applicant's teaching of index records having a low and high key.  Figure 3 and paragraphs [0027-0028] provide teachings for sequentially reading records within one or more partitions based on key ranges); and
The references of Pace and Graefe are considered analogous art for being within the same field of endeavor, which is relational database indexes representing underlying data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of active key ranges within indexes of a database, as taught by Graefe, with the method of Pace in order to provide an adaptive, incremental and efficient method for indexes, allowing indexes to adapt more quickly to new data and to new query patterns and 
The references of Pace and Graefe do not appear to explicitly recite the limitation of, “ensuring that each group of the number of groups has within ±10% of an amount of data as all other groups of the number of groups”.
The reference of Burnley recites the limitation of, “ensuring that each group of the number of groups has within ±10% of an amount of data as all other groups of the number of groups” (see col. 25, lines 1-12, 33-67; col. 26, lines 1-3; e.g., the reference of Burnley serves as an enhancement to the combined teachings of Pace and Graefe, and provides configurable threshold parameters for one or more of a plurality of records being stored in one or more of a plurality of tables, such as a “hardware table” or “exception table”, which specifies a record in a “resource threshold table”. As stated, “...The record that this ID indexes provides the configurable threshold parameters for the ID's exception. In some embodiments, these parameters include a size operator (e.g., greater than, or less than), a threshold value (e.g., 10%), and the number of times that the threshold value needs to be crossed before specifying an exception”, reading on Applicant’s claimed limitation, as a threshold value, along with a “size operator” and other metrics, is used for distinguishing and storing records within one or more of a plurality of resources by at least a “resource_Type_ID” or “Resource_Threshold_ID”, considered equivalent to Applicant’s “each group of the number of groups” ).
The references of Pace, Graefe and Burnley are considered analogous art for being within the same field of endeavor, which is relational database indexes 
Response to Arguments
Applicant's arguments and amendments, with respect to at least Pace and Graefe’s alleged failure to teach the subject matter of Claims 1-15 & 17-20 have been fully considered but are not persuasive, with updated rationale provided below.  
With respect to Applicant’s argument that:
“Applicant respectfully submits neither the foregoing, nor any other portion of Pace or any other art of record, teaches or suggests “group[ing] the one or more index records into a number of groups for parallel processing thereof.” The rejection is based on the theory that Pace’s disclosure of “concurrent” access to data storage devices by multiple operating systems “exemplifies the processing of index records in a parallelized fashion.” NFOA at 9. Applicant respectfully disagrees.
With regard to parallel processing versus concurrent computing, Applicant notes these concepts are frequently used together, and often conflated. However, in fact the two are distinct: it is possible to have parallelism without concurrency (such as is the case for bit-level parallelism), and concurrency without parallelism (such as multitasking by time-sharing on a single-core CPU)
Pace teaches concurrent processing, not parallel processing.
Pace does not suggest splitting up a computational task into similar sub-tasks that can be processed independently, and subsequently combining the results of each sub-task. Rather, Pace teaches providing concurrent (“shared”) access to data storage devices by multiple operating systems, and employing mechanisms to prevent unsynchronized sequences of events from occurring. See id., 2:24-30. Parallel processing is generally not concerned with synchronization, as the sub-tasks are all performed on dedicated processors and the results thereof later combined.


Examiner is not persuaded.  Cited column 9, notably lines 3-51, provide further elaboration into the process of performing at least a reorganization (re’org) or repairing function on a plurality of data records within the Basic Catalog Structure (BCS), which includes grouping records and their components into a plurality of CI’s containing groups/sets of catalog records which may or may not be in logical order {i.e. "orphaned" data “Control Intervals (CI’s)” containing catalog records for which there is no controlling index record are appended to the internal backup copy, thus, describing how CI’s belong to or are “pre-allocated” to one or more of a “controlling record index”} The Pace reference provides for data storage devices which are concurrently accessible and updatable by multiple operating systems in order to prevent unsynchronized sequences of events from occurring within the BCS, where the BCS serves as a user catalog that identifies and locates all other data sets that are accessible to the system.  Concurrency is the task of running and managing multiple computations at the same time, while parallelism is the task of running multiple computations simultaneously, making the terms synonymous in function.  Applicant would need to further convey the difference between concurrent processing, as opposed to parallelism, within Applicant’s provided claim limitation, as further specificity is needed.

With respect to Applicant’s argument that:
Moreover, claim 1 requires logic configured to “determine an active key range for the one or more index records.” To allegedly teach or suggest this limitation, the rejection relies on Graefe’s teaching that “[t]he “cracker index” is stored in disjoint key ranges and each range query partitions the key ranges containing the boundary keys of the present range predicate. 
However, merely teaching about “data cracking,” as in Graefe, which utilizes disjoint key ranges, in no way teaches or suggests that an active key range for the requested index records are determined. Instead, Graefe merely indicates that key ranges may exist, but not how to utilize them in the context of an index record request. The other art of record does not overcome this deficiency.
Accordingly, Graefe does not teach or suggest “determin[ing] an active key range for the one or more index records” as required by claim 1.
Moreover still, claim 1 requires that “the active key range is determined based on at least one of: a type of the one or more index records, a horizontal pointer to a next index record, and a low key value for each index record.”
Graefe [0061] teaches generating new indices based on queries. Jd. This involves copying appropriate values. The fact that a query may request data from a different column than an algorithm was originally organized around does not require, or suggest, the query comprises a pointer connecting the two columns. ”
Examiner is not persuaded. The Graefe reference has been utilized as an enhancement to the teachings of the Pace reference, with paragraphs [0017-0018] and [0030] being relied upon for determining key ranges for one or more of a plurality of index records within a database, including active key ranges, as cited and discussed within the previous communication.  Paragraphs [0017-0018] discuss the utilization of at least “disjoint key ranges” and one or more of a “key boundary” for the processing of queries, allowing for the application of concurrency control and recovery techniques, such as logging space allocation during reorganization. “Database cracking”, as discussed within at least paragraphs [0017] and [0030], teaches of the process of “Data cracking” which provides the advantage of being “adaptive to changing active key ranges” in facilitating automatic index creation, therefore, accounting for active key ranges for index creation as taught within Applicant’s claimed limitation. Only if and when a column is used in query predicates, a copy of the column is created, and the “cracker index” is stored in disjoint key ranges.  For even further elaboration, paragraph 

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Nishimura et al (USPG Pub No. 20150356128A1) teaches an index key generating device, method and search method.
***Lomet et al (USPG Pub No. 20130346725A1) teaches structuring storage based on latch-free B-trees.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								1/29/2022